NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MANUEL ALCARAZ,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent. _
2012-3065 _
Petition for review of the Merit Systems Protection
B0ard in case n0. SF()752101001-I-1.
ON MOTION
ORDER
Manue1 V. A1caraz moves to dismiss his petition for
review
Upon consideration thereof
IT Is 0RDERED THAT:
(1) The motion is granted The petition for review is
dismissed.
(2) Each side shall bear its own c0sts.

ALCARAZ V. DHS
2
FOR THE COURT
MAR 09 2012 /s/ Jan I-I0rba1y
Date J an H0rbaly
Clerk
cc: Manuel V. A1caraz
Doug1as G. Ede1schick, Esq.
s21
issued AS A Mandat@; MAR 09 3m2
FlLED
u. counts
sit-le FEnEli:Ai'iiillii:irSri:0R
MAR U 9 2012
.lANHOHBALV
C|.EBK